Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed August 3, 2022 has been entered.

Applicant's arguments filed August 3, 2022, have been fully considered but they are not found persuasive.

Claims 29-47 are pending.  Claims 1-28 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The first paragraph of § 112 requires that the patent specification enable "those skilled in the art how to make and use the full scope of the claimed invention without `undue experimentation."' Genentech, Inc. v. Novo Nordisk AIS, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)); see also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). ("[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art.").  Whether making and using the invention would have required undue experimentation, and thus whether the disclosure is enabling is a legal conclusion based upon several underlying factual inquiries. See In re Wands, 858 F.2d 731, 735, 736-37, 8 USPQ2d 1400, 1402, 1404 (Fed. Cir. 1988).  As set forth in Wands, the factors to be considered in determining whether a claimed invention is enabled throughout its scope without undue experimentation include the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
           Likewise, in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), the court affirmed the holding of invalidity of claims to analogs of the EPO gene under § 112 for lack of enablement where applicants had claimed every possible analog of the EPO gene but had disclosed only how to make EPO and a very few analogs. "[D]espite extensive statements in the specification concerning all analogs of the EPO gene that can be made, there is little enabling disclosure of the particular analogs and how to make them .... There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them."  Id., 927 F.2d at 1213-14, 18 USPQ2d at 1027. 
Claims encompass a method of treating generically cancer in a subject in need thereof with antibody claimed.  However, one skilled in the art cannot treat generic cancer  in a subject in need thereof with the antibody.  The amount of direction provided in the specification is limited prophetic treatment method of subjects.  No example is provided of any treatment of cancer with the antibody.  The state of the art is such that one skilled in the art have not treated disease by administering antibody claimed (US 2020/0140510). One skilled in the art is not able to predict the outcome of treatment of diseases with the antibody.  In view of the extent and the unpredictability of the experimentation required to practice the invention as claimed, one skilled in the art could not make the invention without undue experimentation.
Therefore, based on the above Wands analysis, a preponderance of the evidence supports a conclusion that one skilled in the art would not have been enabled to make and use the invention of claims without undue experimentation.
	Applicants argue that examiner has not given reasons for a conclusion of lack of correlation between the in vitro examples and the claimed methods of use because the application provides in vitro data in working examples and the state of the art enable the skilled person to use the claimed antibody in the treatment of cancer.  However, the claims encompass generic cancer or generically cancer by organ for treatment by administering the claimed antibody.  Applicants specification page 43 provide in vitro GITR agonism and ADCC analysis. However, the in vitro example in the specification does not provide nexus to the treatment of generic cancer in vivo by administration of the claimed antibody.  The mechanism underlying anti-GITR agonistic antibody on Treg is not clear (Cohen et al., 2010, page 9).  The suppressive effect on Treg would require the Treg to infiltrate the cancer cells which is separate from the effect of anti-GITR agonistic antibody.  The infiltration is dependent on the detection of signals from tumors by the antibody whose mechanism appears separate from the effect of anti-GITR agonistic antibody to the Treg cells.  Cohen et al. (PLOS ONE, 2010) teach that the developmental timing of administration of anti-GITR agonist antibody is important for the functional effect.  The claims do not recite any specific steps of the method of administration nor does the specification example teach the specific method of administration in vivo of the claimed antibody.  The Cohen references is based on the rejection of tumor tissue which was created by exogenously administering the cancer cell line into the mice.  This model does not provide nexus to cancers that were endogenously generated without exogenous tumor administration and the mechanistic differences of Treg function in these differently generated cancer cells.  Neither the specification nor Cohen et al. teach the nexus between the Treg in mouse model and cancer which occurred naturally.
	Applicants argue that state of the prior provides evidence that agonistic anti-GITR antibodies as claimed would have been used to treat cancer because Cohen et al., 2010) state that “these findings provide further support for the continued development of agonist anti-GITR mAbs as an immunotherapeutic strategy for cancer.”  However, the state of the art do not provide nexus to the treatment of generic cancer in vivo by administration of the claimed antibody.  The mechanism underlying anti-GITR agonistic antibody on Treg is not clear (Cohen et al., 2010, page 9).  The suppressive effect on Treg would require the Treg to infiltrate the cancer cells which is separate from the effect of anti-GITR agonistic antibody.  The infiltration is dependent on the detection of signals from tumors by the antibody whose mechanism appears separate from the effect of anti-GITR agonistic antibody to the Treg cells.  Cohen et al. (PLOS ONE, 2010) teach that the developmental timing of administration of anti-GITR agonist antibody is important for the functional effect.  The claims do not recite any specific steps of the method of administration nor does the specification example teach the specific method of administration in vivo of the claimed antibody.  The Cohen references is based on the rejection of tumor tissue which was created by exogenously administering the cancer cell line into the mice.  This model does not provide nexus to cancers that were endogenously generated without exogenous tumor administration and the mechanistic differences of Treg function in these differently generated cancer cells.  Neither the specification nor Cohen et al. teach the nexus between the Treg in mouse model and cancer which occurred naturally.  The US ‘510 patent was cited as general reference of GITR antibody not supporting any Treg effect on generic cancer treatment at the time of the invention.



Claims 29-44 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646